UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-25367 INTERNATIONAL FUEL TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Nevada 88-0357508 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7777 Bonhomme, Suite 1920 St. Louis, Missouri (Address of principal executive offices) (Zip Code) (314) 727-3333 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox The number of shares outstanding of registrant's only class of stock as of November 11, 2011: Common stock, par value $0.01 per share – 112,525,284 shares outstanding. INDEX PART I.FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements Balance Sheets — September 30, 2011 (unaudited) and December 31, 2010 2 Statements of Operations (unaudited) — Three-Month and Nine-Month Periods Ended September 30, 2011 and September 30, 2010 3 Statement of Stockholders’ Equity (Deficit) (unaudited) — Nine-Month Period Ended September 30, 2011 4 Statements of Cash Flows (unaudited) — Nine-Month Periods Ended September 30, 2011 and September 30, 2010 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 20 PART II.OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 5. Other Information 23 Item 6. Exhibits 23 INTERNATIONAL FUEL TECHNOLOGY, INC. BALANCE SHEETS September 30, December 31, ASSETS (Unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other assets Total Current Assets Property and equipment Machinery, equipment and office furniture Accumulated depreciation ) ) Net Property and Equipment - Goodwill Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accrued compensation Deferred revenue (Note 7) Other accrued expenses (Note 5) Total Current Liabilities Deferred income taxes (Note 8) Total Liabilities Commitments and contingencies Stockholders' equity (deficit) (Notes 4 and 5) Common stock, $0.01 par value; 150,000,000 shares authorized; 112,525,284 and 101,342,284 (net of 1,440,000 shares held in treasury) shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 1,027,823 Treasury stock ) ) Discount on common stock ) ) Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See Notes to Financial Statements. 2 INTERNATIONAL FUEL TECHNOLOGY, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September30, September30, September30, September30, Revenues $ Operating expenses: Cost of operations (exclusive of depreciation) Selling, general and administrative expense (including non-cash stock-based compensation expense) (Note 4) Depreciation - Total operating expenses Net loss from operations ) Interest income Net loss before income taxes ) Income tax provision (Note 8) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted-average common shares outstanding, basic and diluted See Notes to Financial Statements. 3 INTERNATIONAL FUEL TECHNOLOGY, INC. STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE NINE-MONTH PERIOD ENDED SEPTEMBER 30, 2011 (Unaudited) Common Stock Shares Common Stock Amount Treasury Stock Discount on Common Stock Additional Paid-in Capital Accumulated Deficit Total Balance, December 31, 2010 $ $ ) $ ) $ $ ) $ ) Proceeds from issuances of stock (Note 4) - - - Common shares issued for services (Note 4) - - - Expense relating to non-cash stock-based compensation (Note 4) - Net loss - ) ) Balance, September 30, 2011 $ $ ) $ ) $ $ ) $ ) See Notes to Financial Statements. 4 INTERNATIONAL FUEL TECHNOLOGY, INC. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Nine Months Ended September 30, Cash flows from operating activities: Net loss Adjustments to reconcile net loss to net cash used in operating activities: $ ) $ ) Bad debt provision - Depreciation Non-cash stock-based compensation Deferred income tax provision Change in assets and liabilities: Accounts receivable, net ) ) Accrued interest receivable - Inventory Prepaid expenses and other assets Accounts payable ) Accrued compensation Other accrued expenses - ) Net cash used in operating activities ) ) Cash flows from investing activities: Redemptions of certificates of deposit - Net cash provided by investing activities - Cash flows from financing activities: Proceeds from issuance of common stock and warrants - Net cash provided by financing activities - Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ See Notes to Financial Statements. 5 NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 1 – Basis of Presentation International Fuel Technology, Inc. ("IFT") is a company that was incorporated under the laws of the State of Nevada on April 9, 1996.We have developed a family of fuel additive product formulations. These unique fuel blends have been created to improve fuel economy, enhance lubricity (reducing engine wear and tear) and lower harmful engine emissions, while decreasing reliance on petroleum-based fuels through the use of more efficient, alternative and renewable fuels. We began transitioning from a development stage technology company to a commercial entity during 2002 and have been increasing our product marketing and sales efforts since.We are now focused on continuing to develop the body of evidence of the efficacy of our products applicable to a wide range of markets and industries within these markets through additional industry specific laboratory testing and customer field-based demonstration trials.In addition, we are continuing to strengthen our distributor and customer contact base.Marketing and sales efforts, in conjunction with the additional industry specific testing, will complete our transition to a commercial enterprise. The interim financial statements included herein have been prepared by IFT, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations, although we believe that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which in the opinion of management are necessary for fair presentation of the information contained therein. Interim results are not necessarily indicative of results for a full year.We suggest that these financial statements be read in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2010 (the “2010 10-K”).We follow the same accounting policies in preparation of interim reports as we do in our annual reports.We have evaluated subsequent events through November 14, 2011, the date these financial statements were issued. Basic earnings per share are based upon the weighted-average number of common shares outstanding for the period.Diluted earnings per share are based upon the weighted-average number of common and potentially dilutive common shares outstanding for the period.Pursuant to the Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification subtopic (“ASC”) No. 260-10, Earnings per Share, no adjustment is made for diluted earnings per share purposes since we are reporting a net loss, and common stock equivalents would have an anti-dilutive effect.As of September 30, 2011 and September 30, 2010, 24,036,470 and 21,548,920 shares, respectively, of common stock equivalents were excluded from the computation of diluted net loss per share since their effect would be anti-dilutive. Note 2. Ability to Continue as a Going Concern Our financial statements are presented on the going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have incurred significant losses since inception and currently have and previously from time to time have had limited funds with which to operate. Management is in the process of executing a strategy based upon marketing technologies that offer enhanced engine performance and greater fuel economy along with pollution control benefits. We have several technologies in the commercialization phase and in development. We have received necessary regulatory and commercial acceptance for our products currently in the commercialization phase. During the first quarter of 2002, we began selling our products directly to the commercial marketplace. We expect to increase our sales to the marketplace, eventually generating a level of revenues sufficient to meet our cash flow and earnings requirements.While we cannot make any assurances as to the accuracy of our projections of future capital needs, we believe that based on our recent equity raise efforts (cash proceeds of $1,028,300 received during the third quarter of 2011), projected sales for 2011 and 2012 and a remaining equity commitment of $1,000,000 (entered into with a related party Board member and significant shareholder of IFT during 2008), we have adequate cash and cash equivalents balances and commitments to fund operations through at least June 2012.If we are unable to meet our projections and generate positive and sustainable operating cash flows by this time, we may need to raise additional capital to fund our future operations. 6 The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of IFT to continue as a going concern. Note 3 – New Accounting Pronouncements New Accounting Pronouncements Adopted There have been no accounting pronouncements adopted during fiscal year 2011 that had a material impact on our financial position, results of operations or cash flows. Recently Issued Accounting Pronouncements ASC 350 – In September 2011, the FASB issued ASU 2011-08, “Testing Goodwill for Impairment” to simplify how entities test goodwill for impairment. This guidance permits an entity to assess qualitative factors to determine whether it is more likely than not (defined as more than fifty percent) that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the current two-step goodwill impairment test. The two-step goodwill impairment test is only required if the entity determines that it is more likely than not that the fair value of a reporting unit is less than its carrying amount. This guidance is efective for goodwill impairment tests performed in interim and annual periods for fiscal years beginning after December 15, 2011, with earlier adoption permitted.The adoption of this guidance will not have a material effect on our financial position, results of operations or cash flows. ASC 820—In May 2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” which generally represents clarifications of Topic 820, “Fair Value Measurements”, but also includes certain instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed. This ASU results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRS”). This ASU is effective prospectively for interim and annual periods beginning after December 15, 2011 with earlier application not permitted. We do not expect that the adoption of this guidance will have a material effect on our financial position, results of operations or cash flows. 7 Note 4 – Equity and Stock-based Compensation Non-cash stock-based compensation expense recorded in the three and nine months ended September 30, 2011 and September 30, 2010 is as follows: Three Months Ended September 30, 2011 Three Months Ended September 30, 2010 Nine Months Ended September 30, 2011 Nine Months Ended September 30, 2010 Awards to employees/Directors $
